Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Status of Claims
Claims 1-10 and 12-16 present pending. Claim 11 has been canceled.
Claims 15-16 have been added.
Claims 1-10 and 12-14 are rejected herein.
Claims 15-16 are allowed.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as
being anticipated by US RE.35,677 to O’Neill.

Regarding claim 1, O’Neill discloses an adjustable mounting framework suitable for mounting home automation equipment on a wall including all the features of claim 1 (see figs 2 or 9, for example), which includes:
 a support (25, 26) and a holding device (12, 13, 15, 20, 18, 14), the support being able to be secured to the wall (see figs 10 or 7), 
wherein  the holding device  comprises  a chassis  (11, 12, 13, 15) and at least two adjustable fasteners (18, 18, 14, 14), wherein the adjustable fasteners each comprises an adjusting mean (18) and a locking means (lock nut 14)  and a holding means (15, 17, 20, 13), wherein the holding means holds the framework on a wall, wherein the adjusting means  allows an adjustment of the chassis of the framework structure along at least two direction (left and right) that are orthogonal relative to the support while the framework structure is supported, and wherein the locking means comprises a locking position (see lock key in figs. 12, 13)  that prevents adjustments of the adjusting means so that the framework structure is fixed relative to the wall along two directions when the locking means is in the locking position.

Regarding claims 2-10, claims 2-10 also read on O’Neill. Note: see notched regions (12, 16, fig. 2) (claim 8).

Regarding claims 12-14, the method steps as claimed in claims 12-14 of the current application include all structural elements disclosed in O’Neill’677 patent therefore also inherently carry out similar method steps.

Allowable Subject Matter

Claims 15-16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
This Action is made NON-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAN LE/Primary Examiner, Art Unit 3632